DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2022 has been entered.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 6/16/2022 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.

Reasons for Allowance
4.	Claims 1-11 and 13-18 are allowed and have been re-numbered 1-17.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art of record fails to anticipate or suggest or render obvious a battery module comprising: at least one module, comprising: a plurality of cell stacks, each cell stack of the plurality of cell stacks comprising a plurality of unit cells arranged in a first direction and an insulation member insulating at least one unit cell of the plurality of unit cells; a module housing comprising an outer wall; and a plurality of receiving parts in the module housing, the plurality of receiving parts configured to accommodate the plurality of cell stacks; wherein each receiving part of the plurality of receiving parts includes a fixed wall fixedly coupled to the module housing and extending around a corresponding cell stack of the plurality of cell stacks, the fixed wall comprising a pair of end walls at opposite ends of the receiving part in the first direction, the pair of end walls being configured to engage respective end surfaces of the corresponding cell stack in the first direction, wherein a cooling channel for a coolant to flow to cool the plurality of receiving parts and the plurality of cell stacks is below a floor surface of the module housing, and wherein an end wall of the pair of end walls faces the outer wall of the module housing and is spaced apart from the outer wall in the first direction by a first impact absorption space between the end wall and the outer wall.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723